 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 JAMES FERRARA,
                                                                          Docket No.: 1:20-cv-05797
                              Plaintiff,
                                                                          RULE 7.1 CORPORATE
          -against-                                                       DISCLOSURE STATEMENT

 SYSCO BOSTON, LLC and JASON BREGOLI.

                               Defendants.
 ---------------------------------------------------------------------X

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and Rule 50.1 of the Local

Rules of the United States District Court for the Eastern District of New York, and to enable Judges

and Magistrate Judges of this Court to evaluate possible disqualification or recusal, the

undersigned, as counsel of record for defendants SYSCO BOSTON, LLC and JASON BREGOLI,

certifies to the following:

        Sysco Boston, LLC, is a wholly owned subsidiary of Sysco Corporation. Sysco

        Corporation is a publicly held corporation that trades on the New York Stock

        Exchange (symbol “SYY”). No publicly held corporation or individual owns 10%

        or more of Sysco Corporation’s stock.

        I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




                      [The remainder of this page is intentionally left blank.]
Dated:        New York, New York
              December 1, 2020

                                      HAWORTH BARBER & GERSTMAN, LLC


                                      /s/ Scott Haworth
                                      Scott Haworth (SH-5890)
                                      45 Broadway, Suite 2110
                                      New York, New York 10006
                                      Telephone: (212) 952-1100
                                      Facsimile: (212) 952-1110
                                      Scott.Haworth@hbandglaw.com
                                      Attorneys for Defendants
                                      Sysco Boston, LLC and Jason Bregoli

TO: All counsel of record via ECF

Lonny Levitz, Esq.
Kuharski, Levitz & Giovinazzo, Esq.
176 Hart Boulevard
State Island, New York 10301
Telephone: (718) 448-1600
llevitz@klawnyc.com
Attorneys for Plaintiff
James Ferrara




                                        2
